    Case: 1:20-cv-04574 Document #: 32 Filed: 05/12/21 Page 1 of 2 PageID #:602




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

SABRINA BEDFORD,                                 )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )     Case No. 1:20-cv-04574
                                                 )
LIFESPACE COMMUNITIES, INC.,                     )     Hon. Manish S. Shah
                                                 )
                       Defendant.                )
                                                 )
                                                 )


 ORDER GRANTING APPROVAL OF ATTORNEYS’ FEES, COSTS, AND SERVICE
             PAYMENT TO THE CLASS REPRESENTATIVE

       On May 12, 2021, the Court heard Class Counsel’s Unopposed Petition for Approval of

Attorneys’ Fees and Service Payment to the Class Representative (the “Fee Petition”). The Court

has considered the Fee Petition and other related materials submitted by Plaintiff, as well as

Plaintiff’s presentation at the Final Approval Hearing, and otherwise being fully informed on the

premises, hereby finds and orders as follows:

       1.      Class Counsel are awarded $328,954.05 in attorneys’ fees.

       2.      Class Counsel are awarded $1,217.64 in litigation costs.

       3.      Simpluris are awarded $14,286.00 in settlement administration expenses.

       4.      The Court finds that Named Plaintiff and Class Representative Sabrina Bedford, in

prosecuting the case on behalf of the Class, made a substantial contribution to its outcome, and is

therefore deserving of a service payment in recognition of her efforts. A Service Payment in the

amount of $10,000.00 is therefore awarded to the Class Representative, in addition to any share of

the settlement fund to which she is entitled.
   Case: 1:20-cv-04574 Document #: 32 Filed: 05/12/21 Page 2 of 2 PageID #:603




      5.    The foregoing awards shall be paid from the Settlement Fund of $987,850.00.

IT IS SO ORDERED.

Date: May 12, 2021                              ____________________________________
                                                Hon. Manish S.Shah
                                                United States District Court Judge




                                           2
